USDC IN/ND case 3:18-cr-00138-JD-MGG document 120 filed 07/23/20 page 1 of 4


                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF INDIANA
                        SOUTH BEND DIVISION


UNITED STATES OF AMERICA, )
                          )
             Plaintiff,   )
                          )
         v.               )                Case No. 3:18-CR-138 JD
                          )
SVEN ERIC MARSHALL,       )
                          )
             Defendant.   )


                         JOINT STATUS REPORT

      Comes now the United States of America by Thomas L. Kirsch II,

United States Attorney for the Northern District of Indiana, through

Luke N. Reilander, Assistant United States Attorney, to file the following

Joint Status Report on behalf of both parties.

      On June 11 2020, the Court held a telephonic status conference with

the parties. At the conference, the Court was advised that once the

courthouse re-opened to the public, the Defendant Mr. Marshall could be

transported to the courthouse in order to complete his inspection of his office

records.

      On July 1, 2020, Mr. Marshall was transported to the courthouse and

inspected documents for just over half a day. The July 1 session had been

originally scheduled to last all day but FBI agents were not able to allow the
USDC IN/ND case 3:18-cr-00138-JD-MGG document 120 filed 07/23/20 page 2 of 4


inspection to continue into the afternoon because of commitments that had

come up in other matters for them. Additional time for document review was

anticipated. After conferring with his client, defense counsel advised the

government on July 6 that Mr. Marshall did indeed need additional time to

complete his review. Also on July 6, defense counsel suggested to the

government counsel and the agents that, after the next inspection day, that it

might be useful if a session was scheduled with Mr. Marshall and the lead

FBI agents/analyst “to discuss corrections to the loss/restitution numbers.”

On July 7, Mr. Marshall was transported to the courthouse and spent

another approximate half-day inspecting documents. On July 12, defense

counsel advised the government that Mr. Marshall needed additional records

and documents to accurately assess the losses; these documents and records

were specified for the government. Counsel for the government then

suggested that a meeting with all parties present to discuss the loss numbers

would be most fruitful.

      On July 20, the parties conducted a meeting from approximately 9:30

am to 12:30 pm. (Mr. Marshall, AUSA Reilander, and government

investigators Allen and Teagarden were physically present at the USAO

office for this meeting; Attorney Schmid appeared by videoconference.) Mr.

Marshall produced for the government detailed schedules and analysis of the

loss and restitution numbers. The defendant allowed the government to

                                       2
USDC IN/ND case 3:18-cr-00138-JD-MGG document 120 filed 07/23/20 page 3 of 4


retain copies of these schedules and analyses. Also, during the meeting, the

parties were able to come to an agreement on roughly 2/3 of the victims and

their loss/restitution calculations, but some issues were not resolved. The

parties mutually agreed to conclude that day’s meeting, as both parties

recognized that additional time was needed for both sides to do further

investigation and inquiry into the unresolved issues. The parties agreed that

a second meeting held after both parties completed their respective inquiries

might allow the parties to reach further consensus working together on the

loss/restitution numbers in the case.

      The parties have not yet scheduled this second meeting as the

government investigators have not completed their additional inquiries

regarding some losses to certain victims. It might also be necessary in the

interim to obtain some documents from the St. Joseph County Probate Court

in order to finalize certain loss/restitution numbers. The parties anticipate

scheduling a meeting sometime within the next few weeks to further discuss

loss/restitution numbers; the parties at that meeting will continue to work

and endeavor to reach a consensus on the remaining unresolved

loss/restitution numbers.




                                        3
USDC IN/ND case 3:18-cr-00138-JD-MGG document 120 filed 07/23/20 page 4 of 4


     This status report was jointly prepared by the government and counsel

for the Defendant.

     Dated: July 23, 2020

                                   Respectfully submitted,

                                   THOMAS L. KIRSCH II
                                   UNITED STATES ATTORNEY

                               By: s/ Luke N. Reilander
                                  Luke N. Reilander
                                  Assistant United States Attorney
                                  United States Attorney’s Office
                                  204 S. Main Street, Room M01
                                  South Bend, Indiana 46601
                                  Telephone: 574-236-8287
                                  Email: Luke.Reilander@usdoj.gov




                                     4
